           Case: 3:18-cv-00068-RM Document #: 90 Filed: 05/11/20 Page 1 of 3



                              IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                   DIVISION OF ST. THOMAS AND ST. JOHN

CROWN BAY MARINA, L.P.,               )
                                      )
                  Plaintiff,          )                         Civil No. 2018-68
                                      )
vs.                                   )
                                      )
SUBBASE DRYDOCK, INC., et al.         )
                                      )
                  Defendants          )
__________________________________ )
CROWN BAY MARINA, L.P.,               )
                                      )                         Civil No. 2018-73
                  Plaintiff,          )
                                      )
vs.                                   )
                                      )
REEF TRANSPORTATION, LLC, et al.      )
                                      )
                          Defendants. )
___________________________________ )
                                            MOTION TO CHANGE TRIAL DATE
          COMES NOW plaintiff, CROWN BAY MARINA, L.P., by and through undersigned counsel, and
hereby moves the Court to change the trial date currently scheduled to begin on September 14, 2020, to a
date after September 25, 2020, as one of plaintiff’s experts will be unavailable due to pre-existing travel
arrangements, and as such, will not be able to appear to provide critical testimony in this matter; and in
support thereof states as follows:
          1.         Plaintiff’s engineering expert, Paul Ferreras, has just advised the undersigned that he has pre-
existing travel arrangements and plans to be out of the country from September 10, 2020 to September 25,
2020 on a long delayed trip with his family.
          2.         As such, Mr. Ferreras will not be available to testify on September 14 or 15, 2020. Mr.
Ferreras’ testimony is critical to both as to plaintiff’s case in chief and as a rebuttal witness to rebut
defendant’s experts. As such, his physical presence during the trial is required to assist plaintiff’s counsel.
Plaintiff therefore respectfully requests that the Court reschedule the trial in this matter from September 14,
2020 to a date after September 25, 2020.
          3.         Plaintiff makes this request in good faith and not for purposes of delay. It is submitted that
the foregoing establishes good cause for the rescheduling of the trial in this matter. It is further submitted
that rescheduling the trial in this matter will not cause prejudice to defendants.

9911/Pldgs/2020 05 11 M otion to Change Trial Date FIN AL.wpd
           Case: 3:18-cv-00068-RM Document #: 90 Filed: 05/11/20 Page 2 of 3



Crown Bay Marina, LP v. Reef Transport LLC, et al.,                                        Dist.Ct.Case No. 3:18-cv-00073
Crown Bay Marina, LP v. Sub Base Dry Dock, Inc., et al.                                    Dist.Ct.Case No. 3:18-cv-00068
Motion to Change Trial Date                                                                                           Page 2



          WHEREFORE, plaintiff respectfully requests that the Court reschedule the trial in this matter
removing it from the September 14, 2020 trial calendar and resetting it for a date after September 25, 2020.
DATED: May 11, 2020                                                   Respectfully submitted,
                                                                      A.J. WEISS AND ASSOCIATES

                                                                By:   /s A. Jeffrey Weiss
                                                                      A. Jeffrey Weiss, Esq.
                                                                      6934 Vessup Lane
                                                                      St. Thomas, U.S. Virgin Islands 00802-1001
                                                                      Telephone: (340) 777-3011
                                                                      Telecopier: (340) 777-3019
                                                                      Email: jeffweiss@weisslaw-vi.net
                                                                      Counsel for Plaintiff, Crown Bay Marina, L.P.
                                                                      Dist.Ct. Case No. 3:18-cv-73

                                                   CERTIFICATE OF SERVICE

       It is hereby certified that on this the 11th day of May 2020, I caused a true and exact copy of the
foregoing MOTION TO CHANGE TRIAL DATE to be served on counsel using the CM/ECF system
which will send a notification of such filing (NEF) to:

Gregory H. Hodges, Esq.
Dudley Newman Feuerzeig LLP
1336 Beltjen Rd., Suite 101
St. Thomas, USVI 00802
Email: ghodges@dnfvi.com

with a copy to:

Andrew C. Simpson, Esq.
Law Offices of Andrew Simpson
2191 Church Street, Suite 5
Christiansted, St. Croix,
U.S. Virgin Islands 00820
Email: asimpson@coralbrief.com

David Cattie, Esq.
The Cattie Law Firm, P.C.
1710 Kongens Gade
St. Thomas, U.S. Virgin Islands 00802
Email: david.cattie@cattie-law.com




9911/Pldgs/2020 05 11 M otion to Change Trial Date FIN AL.wpd
           Case: 3:18-cv-00068-RM Document #: 90 Filed: 05/11/20 Page 3 of 3



Crown Bay Marina, LP v. Reef Transport LLC, et al.,                           Dist.Ct.Case No. 3:18-cv-00073
Crown Bay Marina, LP v. Sub Base Dry Dock, Inc., et al.                       Dist.Ct.Case No. 3:18-cv-00068
Motion to Change Trial Date                                                                              Page 3

and a courtesy copy to:

Carol G. Hurst, Esq.
P.O. Box 10829
5143 Palm Passage, Suite 18-B-1
St. Thomas, U.S. Virgin Islands 00802
Email: cghurst@hurstvilaw.com
Counsel for Ella Blue, Inc.
Dist. Ct. Case No. 3:19-cv-95



                                                                /s/ A. Jeffrey Weiss
                                                                A. Jeffrey Weiss, Esq.




9911/Pldgs/2020 05 11 M otion to Change Trial Date FIN AL.wpd
